IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

ALSIDE SUPPLY CENTER,               )
                                    )
      Employer-Below, Appellant,    )
                                    )
      v.                            )     C.A. No. N20A-07-002 JRJ
                                    )
JEREMY BOTTOMLEY,                   )
                                    )
      Claimant-Below, Appellee.     )
                                    )


                        MEMORANDUM OPINION

                         Submitted: January 26, 2021
                          Decided: March 29, 2021

 Upon Alside Supply Center’s Appeal from Decision and Order of the Industrial
                       Accident Board: AFFIRMED.


Morgan Sack, Esquire, Cipriani & Werner, P.C., 1000 N. West Street, Suite 1200,
Wilmington, DE 19801, Attorney for Employer-Below, Appellant.

Nicholas M. Krayer, Esquire, Pratcher Krayer LLC, 1300 N. Grant Avenue, Suite
206, P.O. Box 591, Wilmington, Delaware 19899, Attorney for Claimant-Below,
Appellee.




Jurden, P.J.
                                  I. INTRODUCTION

       One morning, Jeremy Bottomley (“Claimant”) drove to work and parked in

the parking lot near the building occupied by his employer, Alside Supply Center

(“Alside”). As he exited his vehicle and headed toward the building, Claimant was

physically assaulted by three unknown males and suffered severe injuries as a result.

In the proceeding below, the Industrial Accident Board (the “Board”) found that the

injuries arose out of Claimant’s employment with Alside for purposes of the

Workers’ Compensation Act. Specifically, the Board found that the “conditions of

employment at Alside increased the likelihood of an attack by the unknown

assailants as Claimant arrived for work” and that “credible evidence exists of work-

related tension that could have led to Claimant[’s] being a target for the attack.”1 On

appeal, Alside argues that the Board’s conclusions were not supported by substantial

evidence. As explained below, the Court finds that substantial evidence supports

both conclusions. Accordingly, the Board’s Decision and Order is AFFIRMED.

    II. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       A.     Procedural History




1
 Appellant-Employer, Alside Supply Center’s Opening Brief on Appeal of the Industrial Accident
Board’s Decision Dated June 19, 2019 (“Opening Brief”), Exhibit C (“Board Decision”), at 20
(Trans. ID. 66202604).
                                              2
       The assault and injury occurred on August 3, 2018.2 On August 27, 2018,

Claimant filed a Petition to Determine Compensation Due.3 The parties agreed to

split the resolution of Claimant’s Petition into two hearings.4 In the first hearing, the

Board would determine whether the injuries arose out of and occurred within the

scope of Claimant’s employment with Alside.5 If the Board determined that they

did, then the second hearing would focus on the extent of the benefits owed.6

       On May 21, 2019, the Board held the first hearing.7 The parties did not dispute

that Claimant’s injuries occurred during course of employment, so the only issue

was whether the injuries arose out of Claimant’s employment.8 In its June 19, 2019

post-hearing decision, the Board concluded that they did.9 On July 10, 2019, Alside

appealed the Board’s decision, but, on November 5, 2019, the Board dismissed the

appeal as interlocutory because the second hearing had not taken place.10 On June

2, 2020, the Board held the second hearing, and it issued its second post-hearing

decision on June 9, 2020.11 Alside now appeals the Board’s first decision, arguing


2
  Id. at 2.
3
  Opening Brief, Exhibit A (Trans. ID. 66202604).
4
  Opening Brief, at 1 (Trans. ID. 66202604); Appellee’s Answering Brief (“Answering Brief”), at
5 (Trans. ID. 66241463).
5
  Opening Brief, at 1 (Trans. ID. 66202604); Answering Brief, at 5 (Trans. ID. 66241463).
6
  Opening Brief, at 1 (Trans. ID. 66202604); Answering Brief, at 5 (Trans. ID. 66241463).
7
  Opening Brief, Exhibit B (Trans. ID. 66202604).
8
  See generally Board Decision (Trans. ID. 66202604).
9
  Board Decision (Trans. ID. 66202604).
10
   Opening Brief, Exhibit E (Trans. ID. 66202604).
11
    The Board had miscalculated the benefits owed, so Claimant filed an unopposed Motion for
Reargument on June 16, 2020, and the Board granted it on June 18, 2020. Opening Brief, Exhibit
H, at 1 (Trans. ID. 66202604). See generally Opening Brief, Exhibit H (Trans. ID. 66202604).
                                              3
that substantial evidence does not support the Board’s conclusion that Claimant’s

injuries arose out of his employment with Alside.12

       B.     Facts Presented

       The Decision and Order at issue relies heavily on the testimony provided by

Detective Raymond Shatley.13 At the time of the assault, Detective Shatley was

assigned to the Major Crimes Unit of the Delaware State Police.14 He investigated

Claimant’s assault, and that investigation revealed the following.15

       At about 6 a.m. on August 3, 2018, Claimant arrived at his usual parking

location—the parking lot on the left side of Alside’s building.16 When he arrived,

Claimant noticed that there was a silver van parked nearby.17 Claimant exited his

vehicle and headed toward the building.18 Moments later, Claimant was approached

by a masked man.19 Two more masked men soon approached Claimant, and all three

assaulted him with a baseball bat and a chain.20 The men said nothing during the


12
   Notice of Appeal Pursuant to Rule 72 (Trans. ID. 65753845). See generally Opening Brief
(Trans. ID. 66202604); Appellant-Employer, Alside Supply Center’s Reply Brief on Appeal of the
Industrial Accident Board’s Decision Dated June 19, 2019 (“Reply Brief”) (Trans. ID. 66285895).
On December 21, 2020, Alside filed its Opening Brief. See generally Opening Brief (Trans. ID.
66202604). On January 11, 2021, Claimant filed his Answering Brief. See generally Answering
Brief (Trans. ID. 66241463). On January 26, 2021, Alside filed its Reply Brief. See generally
Reply Brief (Trans. ID. 66285895).
13
   See generally Board Decision (Trans. ID. 66202604).
14
   Id. at 3.
15
   Id.
16
   See id.
17
   Id.
18
   Id.
19
   Id.
20
   Id. at 3–4.
                                              4
assault, and they did not rob Claimant of any of his personal belongings.21 After the

assault, the men drove away in the silver van.22 Although there were no security

cameras on the left side of Alside’s building, a nearby camera showed that the van

had pulled into the parking lot a few minutes before Claimant arrived.23 But the

camera did not reveal the van’s license plate, nor did it capture the images of the

assailants inside of the van.24 At the time of the assault, no one else was at Alside

except for one employee who was inside the building.25

       In connection with his investigation, Detective Shatley conducted several

interviews.26 One of the people whom Detective Shatley interviewed was Natalie

Wamba, Claimant’s girlfriend.27 Wamba told Detective Shatley that Claimant had

been complaining about two co-workers: Steven Beachum and Eugene Lockhart.28

But she could not identify any non-work-related reason for the assault.29 Although

Wamba mentioned that Claimant had played the penny slots at Delaware Park,

Detective Shatley’s investigation did not reveal a gambling issue that could have led

to the assault.30 Detective Shatley also interviewed Michael Smulski, the branch


21
   Id. at 4.
22
   Id.
23
   Id. at 4–5.
24
   Id. at 4.
25
   Id. at 3.
26
   Opening Brief, Exhibit B, at 23:11–14 (Trans. ID. 66202604).
27
   Board Decision, at 4 (Trans. ID. 66202604).
28
   See id.
29
   Id.
30
   Id.
                                              5
manager at Alside.31 Smulski confirmed that Claimant had been involved in several

arguments at work.32 Although Smulski did not believe that Beachum or Lockhart

had orchestrated the assault, he believed that Lockhart had the means and

connections to do so.33 Detective Shatley interviewed Bill Wilson, a co-worker of

Claimant’s.34 Wilson said that there had been work-related tension at Alside before

the assault, but that tension disappeared after Claimant left.35 He thought that the

assault was an “inside job” because Claimant did not get along with many of Alside’s

employees.36 Wilson believed that Lockhart was the person who was most likely to

organize an assault against another, but Wilson lacked direct knowledge that

Lockhart had done so in this instance.37 Lastly, Detective Shatley interviewed

Secdrick Pyatt, another co-worker of Claimant’s.38 Pyatt also believed that the

assault was an inside job, but he believed that Lockhart had arranged it.39

         In addition to contributing the above information, Detective Shatley testified

that no one had direct evidence tying Lockhart to the assault.40 Detective Shatley

also explained that he did not find enough evidence to prove beyond a reasonable


31
   Id.
32
   Id.
33
   Id.
34
   Id.
35
   Id.
36
   Id.
37
   Id.
38
   Id.
39
   Id.
40
   Id.
                                            6
doubt that Lockhart was behind the assault, so Lockhart was not arrested.41 Still,

Detective Shatley believed that there was enough evidence to conclude that, more

likely than not, Lockhart had conspired to assault Claimant.42 To Detective Shatley,

the assault was more than a random event; he thought that Claimant had been

targeted, noting that the assailants knew where Claimant parked and likely knew that

there were no cameras monitoring that area.43

        Smulski testified about the relationship between Claimant and Lockhart.44

Smulski explained that Lockhart was Claimant’s direct supervisor and that the two

of them had been involved in numerous altercations before the assault.45 Smulski

recalled an episode that had occurred a few weeks before the assault in which

Claimant stood up for himself in a work-related confrontation with Lockhart.46 The

confrontation was merely verbal, not physical, and Lockhart later told Smulski that

he did not think it was a big deal.47

        Pyatt confirmed that Lockhart was generally a confrontational person.48 As

noted above, Pyatt told Detective Shatley that if the assault were an inside job,




41
   See id.
42
   Id.
43
   Id.
44
   Id. at 6.
45
   Id. at 6–7.
46
   Id. at 7.
47
   Id.
48
   Id. at 9.
                                         7
Lockhart would have likely been behind it.49 Pyatt also testified that he believed

that the assault was supposed to send a message.50 He pointed out that the assault

occurred at an early hour, where Claimant was known to park, and where there were

no cameras to capture the incident.51 Pyatt believed that only an Alside employee

could have put all of this together.52

        Natalie Wamba testified that she believed that the assault was related to

problems at work, not problems in Claimant’s personal life.53 She explained that

Claimant led a mellow life outside of work, never getting involved in violence or

other conflicts.54 By contrast, Wamba knew that Claimant had a conflict-laden work

relationship with Lockhart.55

        The only other testifying witness was Claimant himself. He estimated that he

had had fifteen to twenty work-related confrontations with Lockhart in less than two

years at Alside.56 In describing the confrontation that shortly preceded the assault,

Claimant explained that he and Lockhart stood face-to-face with each other, neither

willing to back down.57 After that incident, Claimant did not see much of Lockhart.58


49
   Id.
50
   Id.
51
   Id.
52
   Id.
53
   Id. at 10.
54
   Id.
55
   Id.
56
   Id.
57
   Id. at 11.
58
   Id.
                                          8
Claimant believed that the incident motivated Lockhart to organize the assault

against him.59 Consistent with Pyatt’s testimony, Claimant explained that the

circumstances of the assault were such that the assault must have been planned by

someone with inside knowledge.60 In Claimant’s mind, that someone was Lockhart,

who was aware of Claimant’s habits.61 Claimant also recalled that Lockhart had

once talked about sending people to someone’s house for failing to pay Lockhart for

a side job that he had done.62 Since the assault, Claimant has not returned to Alside.63

       C.     The Board’s Decision

       The issue before the Board was whether the injuries that Claimant suffered

“arose out of and in the course of his employment with Alside Supply Center.”64

The Board noted that “arising out of” and “in the course of” are independent

requirements, both of which must be satisfied for a claimant to be entitled to

compensation.65 In the case before it, only one requirement was in dispute: whether

the injuries arose out of Claimant’s employment with Alside.66 The Board explained

that in cases involving a physical attack, the question is whether the attack itself


59
   Id. at 12.
60
   Id.
61
   Id.
62
   Id.
63
   Id. at 13.
64
   Id. (citing Histed v. E. I. Du Pont de Nemours & Co., 621 A.2d 340, 343 (Del. 1993)).
65
   See id. at 14 (citing Stevens v. State, 802 A.2d 939, 945 (Del. Super. Ct. 2002)).
66
    Id. (“In the present case, there is no apparent dispute that Claimant was ‘in the course of
employment’ at the time of the assault.”); Id. at 15 (“Where the parties disagree is whether the
assault on Claimant can be said to have arisen out of his employment.”).
                                               9
arose out of employment.67 The Board identified three fact patterns that guide this

determination: (1) personally motived assaults, (2) employment-related assaults,

and (3) neutral assaults.68

       The Board noted that injuries resulting from personally motivated attacks are

generally not compensable.69 In one such case, a manager’s wife attacked an

employee because she “suspected an affair between the employee and the

manager.”70 In another case, assailants attacked a claimant after the claimant had

“accidentally bumped into them in a food court in the mall where she worked.”71

The Board contrasted personally motivated attacks with employment-related

assaults, which result in compensable injuries.72 The Board pointed to a case in

which “another employee stabbed the claimant as a result of antagonism connected

to work”; that antagonism “arose from a series of negative interactions in the

workplace” rather than from interactions “unconnected to work.”73

       As an example of a compensable neutral assault, the Board cited the Court’s

decision in Rose v. Cadillac Fairview Shopping Center Properties, Inc., which

involved an employee who “was abducted from the parking lot adjacent to her


67
   See id. at 15–16.
68
   See id.
69
   Id. at 16.
70
   Id. (citing Brogan v. Value City Furniture, 2002 WL 499721 (Del. Super. Ct. Mar. 27, 2002)).
71
   Id. (citing Lauria v. M.A.C., 2006 WL 1688118 (Del. Super. Ct. June 20, 2006)).
72
   Id.
73
   Id. citing James v. Diamond State Warehouse and Distribution, No. 1377939, (Del. I.A.B. Sept.
25, 2013)).
                                              10
workplace, as she arrived early for her scheduled work shift, and was raped by an

unknown assailant.”74 According to the Board, the Court “found a reasonable

relation between the attack and the claimant’s employment where claimant was

required to arrive early for work and park in a certain area of the parking lot, and the

conditions of her employment therefore increased the likelihood of an attack of this

nature.”75 The assault was “neutral,” the Board explained, because it was committed

by “an unknown assailant who assaulted claimant for no personal reason.”76

       Applying the above framework to the facts before it, the Board found no

evidence to suggest that the assault on Claimant was personally motivated.77 More

significantly, the Board stated that it was “reluctant to find that . . . Lockhart likely

arranged for the attack on Claimant.”78 The Board ran through the evidence

presented about the relationship between Claimant and Lockhart, and the Board

reiterated Detective Shatley’s conclusion that, more likely than not, Lockhart had

arranged the assault.79 Yet the Board was swayed by “the lack of direct evidence of




74
   Id. (citing Rose v. Cadillac Fairview Shopping Ctr. Properties, 668 A.2d 782 (Del. Super. Ct.
1995)).
75
   Id. (citing Rose v. Cadillac Fairview Shopping Ctr. Properties, 668 A.2d 782, 790 (Del. Super.
Ct. 1995)).
76
   Id. at 17 (citing Rose v. Cadillac Fairview Shopping Ctr. Properties, 668 A.2d 782, 790 (Del.
Super. Ct. 1995)).
77
   See id. at 19–20.
78
   Id. at 18.
79
   Id.
                                               11
Lockhart’s involvement in the attack and the absence of any testimony from

Lockhart at the hearing.”80

        Nonetheless, the Board concluded that Claimant’s injuries arose out of his

employment with Alside—a conclusion that the Board drew for two independently

adequate reasons. First, the Board determined that “credible evidence exist[ed] of

work-related tension that could have led to Claimant[’s] being a target for the

attack.”81 Second, the Board found that “[t]he conditions of employment at Alside

increased the likelihood of an attack by the unknown assailants as Claimant arrived

for work.”82

        The Board appeared to base its “work-related tension” theory on the testimony

describing the assault as an inside job.83 In support, the Board pointed to Bill

Wilson’s statement to Detective Shatley that he thought that the assault was an inside

job because people had trouble with Claimant.84         The Board also noted that

“Claimant admitted that there was some tension between him and another employee

at Alside.”85 If the assault were organized by an insider other than Lockhart, the




80
   Id.
81
   Id. at 20.
82
   Id.
83
   See id. at 19.
84
   Id.
85
   Id.
                                          12
Board reasoned, that “would still provide the necessary nexus between the attack

and employment for Claimant’s injuries to be compensable.”86

         After comparing Claimant’s case to Rose, the Board found that the conditions

of employment at Alside increased the likelihood of the assault.87 Specifically, the

Board noted that Claimant’s case was “similar to Rose in that the conditions of

Claimant’s employment increased the likelihood of an attack of this nature due to

the early hour of Claimant’s arrival at work, the relative isolation of the building in

an industrial park, and the absence of any security camera to deter crime in the

parking lot.”88 The Board also found that in both Claimant’s case and in Rose, the

assailants were unknown.89 Yet the Board acknowledged that the two cases were

not identical.90 As Detective Shatley explained, the circumstances surrounding

Claimant’s assault suggested that Claimant had been targeted by the assailants; by

contrast, the assault in Rose was “purely random or ‘neutral’ in motivation.”91

                           III. STANDARD OF REVIEW

         “The review of an Industrial Accident Board’s decision is limited to an

examination of the record for errors of law and a determination of whether

substantial evidence exists to support the Board’s findings of fact and conclusions


86
   Id.
87
   Id.
88
   Id.
89
   Id.
90
   Id.
91
   Id.
                                          13
of law.”92 “Substantial evidence” is less than a preponderance of the evidence but

more than a “mere scintilla.”93 Specifically, substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”94

The Court may not “weigh the evidence, determine questions of credibility, or make

its own factual findings.”95 The Court reviews questions of law de novo.96

                                      IV. DISCUSSION

       A.      The Board’s conclusion that work-related tension could have led
               to Claimant’s assault is supported by substantial evidence
       The theory of work-related tension that the Board endorsed was that “the

attack was an ‘inside job’ arranged by an unknown person at Alside.”97 The Board’s

endorsement of this theory is significant for two reasons. First, it means that the

Board believed that there was substantial evidence to support the conclusion that the

assault was an inside job. Second, it means that the Board did not believe that there



92
   Powell v. OTAC, Inc., 223 A.3d 864, 870 (Del. 2019) (internal quotations omitted) (quoting
Roos Foods v. Guardado, 152 A.3d 114, 118 (Del. 2016)).
93
   State v. Dalton, 878 A.2d 451, 454 (Del. 2005) (citation omitted).
94
   Washington v. Del. Transit Corp., 226 A.3d 202, 210 (Del. 2020) (internal quotation marks
omitted) (quoting Powell v. OTAC, Inc., 2019 WL 6521980, at *4 (Del. Dec. 4, 2019)).
95
   Powell v. OTAC, Inc., 223 A.3d 864, 870 (Del. 2019) (internal quotation marks omitted)
(quoting Person-Gaines v. Pepco Holdings, Inc., 981 A.2d 1159, 1161 (Del. 2009)).
96
   Dep’t of Transp. v. Pearson, 2020 WL 2520632, at *3 (Del. Super. Ct. May 15, 2020) (citing
Avallone v. Dep’t of Health & Soc. Servs., 14 A.3d 566, 570 (Del. 2011)).
97
   Board Decision, at 19 (Trans. ID. 66202604). The Board initially framed this theory as a
“possibility,” but the surrounding text makes clear that the Board adopted the theory. For example,
(1) the Board had just rejected Lockhart’s involvement; (2) the Board went on to cite evidence
supporting the “inside job” theory; and (3) the Board stated that “[i]f the attack [were] an ‘inside
job’ by someone other than Eugene Lockhart, this would still provide the necessary nexus between
the attack and employment for Claimant’s injuries to be compensable . . . .” Id. at 18–19.
                                                14
was substantial evidence to pin the inside job on any particular Alside employee—

even Lockhart.98

       In support of its conclusion that the assault was an inside job arranged by an

unknown person, the Board pointed to three pieces of evidence: (1) “Bill Wilson

told Detective Shatley that he thought the assault was an ‘inside job’ because people

did not get along with Claimant,” (2) “Claimant admitted that there was some tension

between him and another employee at Alside,” and (3) “Mike Smulski described

Alside as a rough place to work, suggesting an environment where tension was

common.”99 Additional evidence in the record supports the Board’s conclusion. For

example, Pyatt testified that only an insider would know where Claimant regularly

parked, when Claimant would arrive, and that there were no security cameras on the

left side of the building.100

       Alside correctly points out that all of this evidence is circumstantial; there is

no direct evidence to show the existence of an inside job or to identify the person


98
   Id. at 18 (emphasis added) (“Given this lack of direct evidence of Lockhart’s involvement in the
attack and the absence of any testimony from Lockhart at the hearing, the Board is reluctant to
find that Eugene Lockhart likely arranged for the attack on Claimant.”); see id. at 19 (emphasis
added) (“If the attack [were] an ‘inside job’ by someone other than Lockhart, this would still
provide the necessary nexus between the attack and employment for Claimant’s injuries to be
compensable.”). The Court need only ensure that “substantial evidence exists to support the
Board’s findings of fact and conclusions of law.” Powell v. OTAC, Inc., 223 A.3d 864, 870 (Del.
2019) (internal quotations omitted) (quoting Roos Foods v. Guardado, 152 A.3d 114, 118 (Del.
2016)). Because the Board did not find or conclude that Lockhart was behind the assault, the Court
need not address Alside’s argument that “[a]ny testimony suggesting that Lockhart orchestrated
the physical attack on Claimant is purely speculative.” Reply Brief, at 5 (Trans. ID. 66285895).
99
   Board Decision, at 19 (Trans. ID. 66202604).
100
    Id. at 9.
                                               15
behind it.101 But there is more than a “mere scintilla of evidence” to support a

reasonable inference that someone on the inside arranged the assault, which provides

“the necessary nexus between the attack and employment for Claimant’s injuries to

be compensable.”102 Accordingly, the Court finds that the Board’s conclusion that

work-related tension could have led to Claimant’s assault is supported by substantial

evidence.

       B.      The Board’s conclusion that the conditions of employment at
               Alside increased the likelihood of Claimant’s assault is supported
               by substantial evidence

       As for the second issue in this appeal, there is no dispute that Rose is the

proper starting point. Indeed, Alside does not “deny[] the similarities to Rose in that

the conditions of Claimant’s employment increased the likelihood of an attack of

this nature due to the early hour of Claimant’s arrival at work, the relative isolation

of the building in an industrial park, and the absence of any security cameras to deter

crime in the parking lot.”103 Alside argues, however, that all of this is irrelevant

unless the assault was neutral.104 According to Alside, the Board could not have

found that the assault was neutral because it acknowledged that Claimant had

apparently been targeted.105


101
    Reply Brief, at 3–4 (Trans. ID. 66285895).
102
    State v. Dalton, 878 A.2d 451, 454 (Del. 2005) (citation omitted); Board Decision, at 19 (Trans.
ID. 66202604).
103
    Reply Brief, at 6 (Trans. ID. 66285895).
104
    Id. at 7.
105
    Opening Brief, at 16–17 (Trans. ID. 66202604); Reply Brief, at 6–7 Trans. ID. 66285895).
                                                16
       Thus, Alside’s understanding of Rose is that a claimant can recover only if (1)

the conditions of employment make the assault more likely and (2) the assault is

neutral in motivation.106 But the Court has never read Rose to require both elements.

For example, in Delaware Transit Corporation v. Hamilton, the Court explained that

the Court in Rose “found that the attack arose out of employment because the

conditions of employment created an increased likelihood of attack.”107 The Court

in Hamilton did not mention the neutral nature of the attack. In Lauria v. M.A.C.,

the Court noted that because the employee in Rose “was assaulted ‘for no personal

reason to her,’ [the assault] was ‘neutral’ and not ‘personal.’ Therefore, it arose out

of the employment.”108 The Court in Lauria did not mention the conditions of

employment. Thus, the Court has read Rose to require one element or the other, but

never both.

       Regardless, both elements are present here. First, as noted above, Alside

concedes that “the conditions of Claimant’s employment increased the likelihood of




106
    See Opening Brief at 17 (quoting Board Decision, at 20 (Trans. ID. 66202604)) (“The
conclusion by the Board that ‘[t]he conditions of employment at Alside increased the likelihood
of an attack by the unknown assailants as Claimant arrived for work” is irrelevant and in error as
the substantial evidence shows that this simply was not a purely random or “neutral” attack.”).
107
    Del. Transit Corp. v. Hamilton, 2001 WL 1448239, at *2 (Del. Super. Ct. Oct. 31, 2001).
108
    Lauria v. M.A.C., 2006 WL 1688118, at *3 (Del. Super. Ct. June 20, 2006) (ellipses omitted)
(quoting Rose v. Cadillac Fairview Shopping Ctr. Properties, 668 A.2d 782, 785, 790 (Del. Super.
Ct. 1995)).
                                               17
an attack” for a number of reasons.109 Second, following Rose, the assault on

Claimant was neutral in motivation. The Court in Rose wrote:

       There is no dispute of fact that the attack on the plaintiff was by an
       unknown assailant, who assaulted her [the employee] for no reason
       personal to her. She did not know this perpetrator prior to the attack.
       Thus, the attack was of the “neutral” category that brings it within the
       realm of worker’s compensation . . . .110

So the Rose analysis is twofold: (1) whether the assailant is unknown and (2)

whether the employee was attacked for no reason personal to the employee.111 Here,

as Alside notes, the “substantial evidence shows . . . that the identities of Claimant’s

attackers remain unknown.”112 And, as discussed above, there is no evidence to

suggest that Claimant was assaulted for a reason personal to him (e.g., a gambling

debt). Thus, under Rose the assault on Claimant was neutral in motivation.

       The Board correctly identified Rose’s twofold definition of a neutral

assault.113 Yet the Board went on to comment that “this case differs from Rose in

that evidence suggests the attackers in the current case specifically targeted Claimant




109
    Reply Brief, at 6 (Trans. ID. 66285895).
110
    Rose v. Cadillac Fairview Shopping Ctr. Properties, 668 A.2d 782, 790 (Del. Super. Ct. 1995).
111
    See Lauria v. M.A.C., 2006 WL 1688118, at *3 (Del. Super. Ct. June 20, 2006) (quoting Rose,
668 A.2d at 785, 790) (“In Rose v. Cadillac Fairview Shopping Center Properties, . . . [t]he court
found because the employee was assaulted ‘. . . for no personal reason to her,’ it was ‘neutral’ and
not ‘personal.’ Therefore, it arose out of the employment.”).
112
    Opening Brief, at 18 (Trans. ID. 66202604).
113
    Board Decision, at 7 (citing Rose, 668 A.2d at 790) (“The Court [in Rose] noted that the assault
was by an unknown assailant who assaulted claimant for no personal reason, thereby placing the
attack in the ‘neutral' category.”) (Trans. ID. 66202604).
                                                18
rather than the attack being purely random or ‘neutral’ in motivation.”114 Despite

this apparent inconsistency, the Board ultimately found in favor of Claimant on the

ground that the conditions of his employment with Alside made the assault more

likely. The Board may not have thought that the compensability of Claimant’s

injuries turned on whether the assault was neutral. As noted above, this is how the

Court in Hamilton read Rose. Regardless, Alside does not dispute the Board’s actual

conclusion in this case—that the conditions of employment at Alside increased the

likelihood of Claimant’s assault. The Court finds that this conclusion is supported

by substantial evidence.

                                  V. CONCLUSION

            The Board concluded that Claimant’s injuries arose out of employment

because work-related tension could have caused the assault and because the

conditions of employment at Alside made the assault more likely. Both conclusions

are supported by substantial evidence. Accordingly, the Board’s Decision and Order

is AFFIRMED.

                 IT IS SO ORDERED.

                                                     Jan R. Jurden
                                               Jan R. Jurden, President Judge

cc: Prothonotary

114
      Id.
                                          19